Exhibit 10.1
Description of CIGNA Corporation
Strategic Performance Share Program
The Strategic Performance Share Program (“Program”) is designed to:

•   pay at the median for competitive performance results against stretch
targets;   •   incent and reward superior results achieved through sustained
long-term financial discipline and strategic accomplishments that will benefit
CIGNA over the long-term, but may not be reflected in annual results; and   •  
provide competitive pay opportunities that allow the company to attract,
motivate and retain executives who will drive competitively superior
performance.

Strategic Performance Shares (“SPSs”) have a three-year performance period and
are awarded based upon an individual executive’s long-term incentive target
multiplied by an individual performance factor (ranging from 0-200%). The award
is converted to a number of SPSs based on the stock price at the time of the
award.  At the end of the three-year performance period, the People Resources
Committee of CIGNA’s Board of Directors (“PRC”) assesses CIGNA’s results against
the goals set at the beginning of the period to determine the number of SPSs
earned and paid out.   The SPSs earned and actually issued to eligible
executives will range from 0-200% of the SPSs awarded at the beginning of the
performance period, and the actual number will depend on the degree to which
CIGNA achieves the goals set at the time of grant.  
No executive can be awarded more than 300,000 performance shares in any year.
Upon termination of employment due to retirement, death or disability, or after
a change to an ineligible status, the disposition of any outstanding awards will
be solely at the discretion of the PRC or its designee in accordance with the
provisions of the CIGNA Long-Term Incentive Plan.

 

